         Case: 4:20-cv-01288-SEP Doc. #: 2 Filed: 09/21/20 Page: 1 of 4 PageID #: 7


                                UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI

BERKLEY ASSURANCE COMPANY                           )
                                                    )
               Plaintiff,                           )      Case 4:18-cv02082
                                                    )
vs.                                                 )
                                                    )
BMG SERVICE GROUP, LLC d/b/a/, THE                  )
BOULEVARD GRILL & BAR VENUE, et al                  )
                                                    )
               Defendants.                          )
                                                    )
BOULEVARD RE HOLDINGS LLC                           )
                                                    )
               Third-Party Plaintiff                )
vs.                                                 )
                                                    )
MIXON INSURANCE AGENCY, INC.                        )
                                                    )
               Third-Party Defendant.               )

                 DEFENDANT MIXON INSURANCE AGENCY, INC.’S ANSWER
                         TO THE THIRD-PARTY COMPLAINT

         COMES NOW, Third Party Defendant Mixon Insurance Agency, Inc. (“Defendant”), by the

through counsel, and for its Answer to the Third-Party Complaint state as follows to the Honorable

Court:

                                  PARTIES AND JURISDICTION

         1.    Defendant has insufficient information to admit or deny the allegations contained in

Paragraph 1 of the Third-Party Complaint and, therefore, denies same.

         2.    Defendant admits the allegations contained in Paragraph 2 of the Third-Party Complaint.

         3.    Defendant admits the allegations contained in Paragraph 3 of the Third-Party Complaint.

                                  FACTS COMMON TO ALL COUNTS

         4.    Defendant has insufficient information to admit or deny the allegations contained in


                                              −1−
      Case: 4:20-cv-01288-SEP Doc. #: 2 Filed: 09/21/20 Page: 2 of 4 PageID #: 8


Paragraph 4 of the Third-Party Complaint and, therefore, denies same.

          5.    Defendant has insufficient information to admit or deny the allegations contained in

Paragraph 5 of the Third-Party Complaint and, therefore, denies same.

          6.    Defendant admits the allegations contained in Paragraph 6 of the Third-Party Complaint.

          7.    Defendant has insufficient information to admit or deny the allegations contained in

Paragraph 7 of the Third-Party Complaint and, therefore, denies same.

          8.    Defendant has insufficient information to admit or deny the allegations contained in

Paragraph 8 of the Third-Party Complaint and, therefore, denies same.

          9.    Defendant denies the allegations contained in Paragraph 9 of the Third-Party Complaint.

          10.   Defendant denies the allegations contained in Paragraph 10 of the Third-Party Complaint.

                COUNT I – NEGLIGENT FAILURE TO PROCURE INSURANCE

          11.   Defendant incorporates by reference its answers to Paragraphs 1 – 10 as if fully set forth

herein.

          12.   Defendant denies the allegations contained in Paragraph 12 of the Third-Party Complaint.

          13.   Defendant denies the allegations contained in Paragraph 13 of the Third-Party Complaint.

          14.   Defendant denies the allegations contained in Paragraph 14 of the Third-Party Complaint.

          15.   Defendant denies the allegations contained in Paragraph 15 of the Third-Party Complaint.

          WHEREFORE, having fully answered, Third-Party Defendant Mixon Insurance Agency, Inc.

prays that Third-Party Plaintiff be denied any relief sought in this Third-Party Complaint; that judgment

be entered in favor of Third-Party Defendant and against Third-Party Plaintiff; and for such other and

further orders as the Court deems just and proper.

                               COUNT II – BREACH OF CONTRACT

          16.   Defendant incorporates by reference its answers to Paragraphs 1 – 10 as if fully set forth


                                                −2−
      Case: 4:20-cv-01288-SEP Doc. #: 2 Filed: 09/21/20 Page: 3 of 4 PageID #: 9


herein.

          17.    Defendant denies the allegations contained in Paragraph 17 of the Third-Party Complaint.

          18.    Defendant denies the allegations contained in Paragraph 18 of the Third-Party Complaint.

          19.    Defendant denies the allegations contained in Paragraph 19 of the Third-Party Complaint.

          20.    Defendant denies the allegations contained in Paragraph 20 of the Third-Party Complaint.

          21.    Defendant denies the allegations contained in Paragraph 21 of the Third-Party Complaint.

          WHEREFORE, having fully answered, Third-Party Defendant Mixon Insurance Agency, Inc.

prays that Third-Party Plaintiff be denied any relief sought in this Third-Party Complaint; that judgment

be entered in favor of Third-Party Defendant and against Third-Party Plaintiff; and for such other and

further orders as the Court deems just and proper.

                                     AFFIRMATIVE DEFENSES

          1.     For further answer and affirmative defense, Defendant states that Boulevard RE

Holdings, LLC is not in privity with Defendant and Defendant owed no duty to an alleged third-party

beneficiary under an alleged oral agreement.

          2.     For further answer and affirmative defense, Defendant states that Boulevard RE

Holdings, LLC’s claims, if any, are barred by waiver and/or estoppel in that BMG Service Group, LLC

approved the application of insurance.

          3.     For further answer and affirmative defense, Defendant states that Boulevard RE

Holdings, LLC is not and has never been a “mortgagee” as the “All Inclusive Agreement for Deed” is

merely an installment contract and not a deed of trust or mortgage under Missouri law, was never

recorded with the City of St. Louis Recorder of Deeds, and a Memorandum of Contract recorded on

October 3, 2018 with the City of St. Louis Recorder of Deeds only identifies “Contract for Deed” dated

June 23, 2018.


                                                −3−
      Case: 4:20-cv-01288-SEP Doc. #: 2 Filed: 09/21/20 Page: 4 of 4 PageID #: 10


                                                    Respectfully submitted,

                                                    VATTEROTT HARRIS PC

                                                    By: /s/ Sarah M. Vatterott
                                                    Sarah M. Vatterott, MO59785
                                                    2458 Old Dorsett Road, Suite 230
                                                    Maryland Heights, Missouri 63043
                                                    (314) 770-2100
                                                    (314) 770-9330 Fax
                                                    svatterott@vhdklaw.com
                                                    Attorneys for Mixon Insurance Agency, Inc.


                                  CERTIFICATE OF SERVICE


        The undersigned hereby certifies and that a true and correct copy of the foregoing document was
electronically filed via the Court’s CM/ECF filing system for the United States District Court for the
Eastern District of Missouri this 17th day of October, 2019, upon:

Justin Summary                                      Robert E. Jones
4542 W Pine Blvd,                                   130 S. Bemiston, Suite 200
St. Louis, MO 63108                                 Clayton, MO 63105
Attorney for Boulevard RE Holdings LLC              Attorney for Jon E. Fuhrer Company

Lynn Hursh                                          James R. Wyrsch
2345 Grand Blvd, Suite 1500                         911 Washington Ave, Suite 211
Kansas City, MO 64108                               St. Louis, MO 63101
Attorney for Petitioner                             Attorney for Lucia Hevierova


                                                              /s/ Sarah M. Vatterott




                                              −4−
